ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/8/2022 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 8/8/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 7-8, with respect to Applicant’s filing of a terminal disclaimer in view of the previous double patenting rejections have been fully considered and are persuasive.  The previous double patenting rejections have been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device as claimed that includes, in combination with the claim(s) as a whole, an expandable implant for an aneurysm comprising an expandable mesh formed from a tubular mesh flattened along at least a portion of its longitudinal axis such that opposing side walls of the tubular mesh are urged towards one another and, when in an expanded state, the mesh further comprises a first constricted portion and a second wide portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771